                         Case 3:20-mj-00136            Document 1        Filed 06/16/20        Page 1 of 1

AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                               for the
                                                       District
                                                 __________     of Oregon
                                                            District of __________

                  United States of America                        )
                             v.                                   )
                  Alexander Preston HIRD                          )      Case No.     3:20-mj-00136
                                                                  )
                                                                  )
                                                                  )
                                                                  )
                          Defendant(s)
                            CRIMINAL COMPLAINT
              BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of         Jan. 30, 2020 and Feb. 16, 2020       in the county of                Marion        in the
                       District of            Oregon          , the defendant(s) violated:

            Code Section                                                    Offense Description
18 U.S.C. § 922(g)(1)                           Felon in Possession of a Firearm

21 U.S.C. § 841(a)(1), (b)(1)(B)                Possession with Intent to Distribute Methamphetamine




         This criminal complaint is based on these facts:
See Affidavit of ATF Special Agent Caleb Enk, attached hereto and incorporated by reference.




         ✔ Continued on the attached sheet.
         ’

                                                                                                   By phone
                                                                                             Complainant’s signature

                                                                                      Caleb Enk - ATF Special Agent
                                                                                              Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone at ________
             5:12       a.m./p.m.

Date:             06/16/2020
                                                                                                Judge’s signature

City and state:                         Portland, Oregon                    Hon. Stacie F. Beckerman, U.S. Magistrate Judge
                                                                                              Printed name and title
